DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1 and 3-8, drawn to a Fresnel light-concentrating apparatus.
Group II, claim 9, drawn to a light concentrating solar system.
Group III, claims 10-13, drawn to a light-concentrating solar system.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: the embodiment of Fig. 2 (page 6, line 11-page 8, line 11); 
Species B: the embodiment of Fig. 3 (page 8, line 12-page 9, line 20);
Species C: the embodiment of Fig. 4 (page 9, line 21-page 11, line 27)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none appear generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III and Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of the limitations in common between all groups and species, namely the features of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Taicheng et al. (CN 102338929 A; hereinafter “Taicheng”) and Sakai (US 2014/0133180 A1; hereinafter “Sakai”).  
Taicheng teaches a Fresnel light-concentrating apparatus (Figs. 1-4), comprising: 
a first Fresnel lens layer (lens 200; ¶¶ 0040, 0042), a second Fresnel lens layer (lens 300; ¶ 0043), each lens layer comprising at least one light-concentrating Fresnel lens (¶¶ 0040, 0044), and a box-shaped light guiding layer having a box shape (see enclosed shape of light guide hole 106 in body 100 in Figs. 1-4; ¶ 0039), the first and second Fresnel lens layers being arranged respectively on two ends of the box shape (see lenses 200, 300 on the top and bottom ends of the box 100/106 in Figs. 1, 2, and 4), and the box-shaped light guiding layer being 
Taicheng is silent to a light-scattering tube. Sakai teaches a light guiding layer (1) comprises a light scattering tube having a tube wall formed by a linear astigmatic Fresnel lens (see Fresnel lens 83 in Fig. 18 forming wall of inner tube 120; ¶ 0081), the light scattering tube is consistent with the straight box-shaped light guiding layer in the length extension direction (see multiple extension directions of tube and layer in Fig. 18) and is arranged in an internal space of the straight box-shaped light guiding layer (Fig. 17), and the focal centerline of the linear astigmatic Fresnel lens is perpendicular to the length extension direction (see extension in the horizontal direction and thus perpendicular to the focal centerline of the Fresnel lens). It would have been obvious to include this light tube of Sakai in the light guiding layer of Taicheng in order to increase light efficiency and uniformity, as taught by Sakai (¶¶ 0079-0083). While modified Taicheng teaches a different straight box shaped light guiding layer, the examiner notes that per MPEP 2144.04 IV. B., it has been held that changes in shape are prima facie obvious absent persuasive evidence the particular configuration of the claimed feature is significant.
Accordingly, the limitations in common between the groups of the application is anticipated or obvious in view of the prior art. Because of this, there is no special technical feature shared between the groups as there is no contribution over the prior art, and therefore no unity of invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726